The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 11/9/2022 have been entered and considered. Upon entering amendment, claims 1, 5, 8, 9, 17, 19, 20, have been amended, claims 13-16, 18 have been canceled, and claims 21-23 have been newly added. Claims 1-12,17, 19-23 remain pending with claims 10-12, 20 having been previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 17, 21 are objected to because of the following informalities:   
Claim 1 recites “…provide, in a normal mode of operation via the first inductor, direct current (DC) power…”The use of the comma is incorrect, because “in a normal mode via the first inductor” means that the mode itself is a function of the first inductor and not that the power output is via the first inductor. The claim should be amended to “control the power conversion circuit to provide, in a normal mode of operation, DC power derived from the input power source to the output circuit via the first inductor.” 
Claim 1 recites “…provide, in a backup mode of operation via the first inductor and the second inductor, DC power derived…” The use of the comma is incorrect as well here. The claim should recite “…provide, in a backup mode of operation, DC power derived from the energy storage device to the output circuit via the first inductor and the second inductor.”
Claims 17 and 21 recite in the preamble “and the fourth inductor being magnetically coupled to the second inductor…” This should instead read as “…and the fourth inductor being magnetically coupled to the third inductor” as the third inductor is the inductor in which voltage is being induced across (and not the second inductor).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (6,501,194 B1) in view of Cheng et al. (2019/0199126 A1).
Regarding Claim 1,
Jiang (fig.2) teaches an uninterruptible power supply (UPS) system including: 
a first input (first input of 210) configured to be coupled to an input power source (see fig.2, the first input has the configuration/ability to be coupled to an input power source of 210. Note: the input power source is not positively claimed; only the input having the ability to be coupled to a power source); 
a second input (see fig.2, second input at “BATT”) configured to be coupled to an energy storage device (see fig.2, the second input has the configuration/ability to be coupled to an energy storage device “BATT”. Note: the energy storage device is not positively claimed; only the input having the ability to be coupled to it); 
an output (for e.g., output of 250) configured to provide output power (Col.5, lines 20-35; for e.g., output of 250 configured to provide DC power having VDC1); 
a power conversion circuit (210, 230) configured to convert power received from at least one of the input power source or the energy storage device (Col.5, lines 58-64, Col.6, lines 57-60; power conversion circuit has the configuration to convert power from energy storage device BATT), the power conversion circuit including:
	a primary branch portion (fig.2, 230) having a first inductor (“L1”), and 
a backup branch portion (fig.2, 210) having a second inductor (“Ls”), the second inductor (Ls) being magnetically coupled to the first inductor (L1), and galvanically isolated from, the first inductor (L1, Col. 6, lines 4-6; L1 and Ls are “galvanically isolated” since they are not shown as being galvanically coupled to each other and they additionally do not share the same ground. They are also magnetically coupled as stated in Col.6, lines 4-6);
an output circuit (Col.5, lines 26-34, for e.g., capacitor Cout1) coupled to the power conversion circuit (see fig.2) and to the output (see fig.2); and 
control the power conversion circuit to provide, in a normal mode of operation via the first inductor (L1), direct current (DC) power derived from the input power source to the output circuit (fig.2, Col.6, line 60 to Col.7, line 13; In normal mode of operation, some of the power output/derived from the input power source destined to the output circuit Cout1 is absorbed by 230 and rectified for the battery. Some of the power for the battery makes it into L1. So, power output in the normal mode to the output circuit is reduced by the amount “stolen” by the battery and L1. This makes the power output in the normal mode “via” the first inductor L1. Note: “via” does not explicitly recite how the first inductor is being used); and  
control the power conversion circuit to provide, in a backup mode of operation via the first inductor (L1) and the second inductor (Ls), DC power derived from the energy storage device to the output circuit (see for e.g. fig.2, Col.,6 lines 57-64, Col.8, lines 13-30; the power conversion circuit is controlled to provide DC power derived from BATT in a backup mode to the output circuit Cout1 “via” Ls and L1. Note: there are no specifics recited in claim 1 about what is meant by “via the first inductor and the second inductor” and how the “via” uses the inductors in the backup mode. Since Jiang teaches battery power lost to charging C0 via magnetic coupling of Ls and L1 and L1 discharging to the output circuit in a backup mode, Jiang teaches the broadest reasonable interpretation “BRI” of “via the first inductor and the second inductor”).
Jiang teaches the switches (S1-S6) in the primary power conversion circuit in fig.2 are turned on and off. While it is understood that a controller would obviously be used to control said switches, Jiang does not expressly state so. 
Cheng (fig.1), however, teaches it is known in the art to have a controller (60) coupled to the power conversion circuit (for e.g. 10, L1, 20, 30, 40) and to the output circuit to control the power conversion circuit (pars [39, 41]; controller 60 outputs a plurality of controlling signals Sc for controlling the switch 10, the switch “S” in 20, the switches S1-S4 of bridge arms 30, 40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jiang to that of Cheng. The motivation would have been to fill in the gaps in Jiang by further illustrating the obviousness of using a controller to control the power conversion circuit of Jiang as is well-known and well-desired in the art.    
Examiner Note: Claim 1 broadly recites “primary branch portion having a first inductor”, and “a backup branch portion having a second inductor”-nowhere in claim 1 does it recite where the inductors in the branches are connected to. None of the branches and/or the inductors are recited as being connected to any source. Thus, the recitation of “primary” and “backup” branch portions does not impart any real meaning beyond having an inductor.
Additionally, the control “the power conversion circuit” paragraphs in the normal mode and the backup mode do not specifically state which branch is being controlled- claim 1 does not exclude the backup branch portion from also operating in the normal mode. The recitation of “via” the first inductor and via “the first inductor and second inductor” does not explicitly recite how the inductors are used. 
Regarding Claim 2,
Modified Jiang teaches the claimed subject matter in claim 1 and modified Jiang further teaches wherein the output circuit includes a first capacitor (Jiang, see fig.2, “Cout1” of 250) configured to be coupled to the power conversion circuit (see fig.2) and a second capacitor (Jiang, Col.5, lines 26-34; “the power plant 200 may have any number of DC or AC output power stages”- thus, 270 can be a DC output stage similar to DC output power stage 250, which would mean 270 has obviously a second Cout capacitor) configured to be coupled to the power conversion circuit (see fig.2)
Regarding Claim 3,
Modified Jiang teaches the claimed subject matter in claim 1 and modified Jiang further teaches wherein the primary branch portion includes (210) includes a third inductor (Jiang, “Pri1”) and the backup branch (Jiang, 230) includes a fourth inductor (Jiang, “Pri2”), and wherein the third inductor (Pri1) is magnetically coupled to the fourth inductor (Jiang, Pri1, see fig.2, Col.6, lines 1-6, the dotted lines indicate magnetic coupling between the inductors where Ls is magnetically coupled to L1 and similarly Pri1 is magnetically coupled to Pri2). Note: the inclusion of components that are not electrically connected to any other components is known in the art noting that the third inductor and the fourth inductor are not electrically connected/coupled to any of the defined components in claim 1. Thus, the physical inclusion of the third inductor in the primary branch portion (without being connected to any other component in the primary branch) and the physical inclusion of the fourth inductor (without being connected to any other component in the backup branch) is well-within the level of ordinary skill in the art since the claim does not define how the third and fourth inductors are connected in their respective branch portions and how they are controlled/the technical effect they achieve.  
Regarding Claim 4,
Modified Jiang teaches the claimed subject matter in claim 3 and modified Jiang further teaches wherein the second inductor is coupled to a first switching device (Jiang, fig.2, L1 is coupled to switch S5), and wherein the fourth inductor is coupled to a second switching device (Jiang, fig.2, fourth inductor Pri2 coupled to second switching device S4). Note: Claim 4 merely recites the inductors are coupled to switching devices. The mere definition of a switching device coupled to an inductor is not sufficient to describe how the switching devices are being controlled and what technical effect is being achieved.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 3 and 4).
With respect to dependent claim 5, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the controller is further configured to control the first switching device to induce a voltage across the first inductor and discharge the first inductor to charge a first capacitor, and is configured to control the second switching device to induce a voltage across the third inductor and discharge the third inductor to charge a second capacitor.”
Claims 6-9 depend on claim 5 and therefore are indicated as allowable for similar reasons.
	Claims 17, 19, 21-23 are allowed.
	With respect to claim 17, the prior art of record, taken alone or in combination, does not teach the limitations “…controlling… a first input to receive first input power, a second input to receive second input power, an output to provide output power, an output circuit including a first capacitor and a second capacitor to provide the output power to the output, and a power conversion circuit including a primary branch portion having a first inductor coupled to a first switching device and a third inductor coupled to the first switching device, and a backup branch portion having a second inductor coupled to a second switching device and a fourth inductor coupled to a third switching device, the second inductor being magnetically coupled to the first inductor, and the fourth inductor being magnetically coupled to the third inductor, the sequences of computer-executable instructions including instructions that instruct at least one processor to: control the first switching device to provide the first input power to the first inductor in a normal mode of operation;  control the first switching device to discharge, by the first inductor in the normal mode of operation, first power derived from the first input power to the output circuit; control, in a backup mode of operation, the second switching device to induce a voltage across the first inductor and discharge the first inductor to provide a first charging current to the first capacitor to charge the first capacitor; and control, in the backup mode of operation, the third switching device to induce a voltage across the third inductor and discharge the third inductor to provide a second charging current to the second capacitor to charge the second capacitor.”
	Claim 19 depends on claim 17 and therefore is indicated as allowable for the same reasons.
	With respect to independent claim 21, the prior art of record, taken alone or in combination, does not teach the limitations “A method for controlling a power device comprising a first input to receive first input power, a second input to receive second input power, an output to provide output power, an output circuit including a first capacitor and a second capacitor to provide the output power to the output, and a power conversion circuit including a primary branch portion having a first inductor and a third inductor, and a backup branch portion having a second inductor and a fourth inductor, the second inductor being magnetically coupled to the first inductor, and the fourth inductor being magnetically coupled to the third inductor, the method comprising: providing the first input power to the first inductor in a normal mode of operation; discharging, by the first inductor in the normal mode of operation, first power derived from the first input power to the output circuit; inducing, in a backup mode of operation, a voltage across the first inductor and discharging the first inductor to provide a first charging current to the first capacitor to charge the first capacitor; and inducing, in the backup mode of operation, a voltage across the third inductor and discharging the third inductor to provide a second charging current to the second capacitor to charge the second capacitor.”
	Claims 22-23 depend on claim 21 and are therefore indicated as allowable for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836